914 So. 2d 512 (2005)
Willie H. GLASCO, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-1839.
District Court of Appeal of Florida, Fifth District.
November 18, 2005.
Willie H. Glasco, Jr., Cross City, pro se.
No Appearance for Appellee.
PER CURIAM.
Willie H. Glasco, Jr., appeals the summary denial of his latest rule 3.800(a) motion to correct illegal sentence. He repeats the arguments presented in previous motions that he was placed in double jeopardy when he was found guilty of multiple sexual battery crimes when he should have been convicted of only one crime committed during a single episode. He also complains that his score sheet erroneously reflected excess victim injury points. Contrary to his response to this court's show cause order under State v. Spencer, 751 So. 2d 47 (Fla.1999), both the trial court and this court have considered and denied his claims on the merits on more than one occasion, although in slightly different permutations. See Glasco v. State, 642 So. 2d 1379 (Fla. 5th DCA 1994); Glasco v. State, 656 So. 2d 523 (Fla. 5th DCA 1995); Glasco v. State, 892 So. 2d 1054 (Fla. 5th DCA 2004).
We view this petition as frivolous and an abuse of process. See Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995) (opining "Enough is enough."); Henderson v. State, 903 So. 2d 999 (Fla. 5th DCA 2005) (recognizing frivolous criminal appeals clog the courts and, worse, hurt meritorious criminal appeals by inviting sweeping rulings and by engendering judicial impatience with the entire class of criminal defendants).
Accordingly, we prohibit Willie H. Glasco, Jr., from filing with this Court any further pro se pleadings concerning the *513 convictions and sentences he received in the Hernando County Fifth Judicial Circuit Court Case No. 90-504-CF. The Clerk of this Court is directed not to accept any further pro se documents concerning this case from Glasco. Any further filings regarding this case will be summarily rejected by the Clerk of this Court, unless they are filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution as provided in section 944.09, Florida Statutes. See Simpkins v. State, 909 So. 2d 427 (Fla. 5th DCA 2005).
AFFIRMED; Future Pro Se Filings PROHIBITED.
PETERSON, GRIFFIN and SAWAYA, JJ., concur.